In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-18-00389-CV


                               MITCHELL EHRLICH, APPELLANT

                                                    V.

              HAPPY STATE BANK, IN ITS CAPACITY AS TRUSTEE OF THE
                BERTHA MCLAIN IRREVOCABLE TRUST A, APPELLEE

                            On Appeal from the 108th District Court
                                      Potter County, Texas
             Trial Court No. 105,438-E, Honorable Douglas R. Woodburn, Presiding

                                        December 18, 2018

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL1 and PARKER, JJ.


      Appellant, Mitchell Ehrlich, has filed an unopposed motion seeking voluntary

dismissal of his appeal. The Court finds the motion complies with the requirements of

Texas Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent

any party from seeking relief to which it would otherwise be entitled. As no decision of

the Court has been delivered to date, we grant the motion. The appeal is dismissed. As



      1   Justice James T. Campbell, not participating.
the motion does not address costs, costs will be taxed against Ehrlich. TEX. R. APP. P.

42.1(d). No motion for rehearing will be entertained and our mandate will issue forthwith.


                                                       Per Curiam




                                            2